NUMBER 13-14-00457-CR

                            COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


VICTOR HERNANDEZ,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                     On appeal from the 357th District Court
                          of Cameron County, Texas.


                          ORDER OF ABATEMENT

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

       Appellant’s counsel, Douglas H. Pettit, has filed a motion requesting to withdraw

as appointed counsel. According to his motion to withdraw, good cause exists for him to

withdraw because he has accepted employment with the Cameron County District

Attorney’s Office.

       Adequate reason for the discharge of counsel and appointment of new counsel
rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.—Houston [1st Dist.] 2004, pet. ref'd).       In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for the determination

of this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial

court for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel.     If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect.   If the trial court determines that new counsel should be

appointed, the name, address, telephone number, email address, and state bar number

of newly appointed counsel shall be included in the order appointing counsel. The trial

court shall further cause its order to be included in a supplemental clerk's record to be

filed with the Clerk of this Court on or before the expiration of thirty days from the date of

this order. The motion to withdraw will be carried with the case pending receipt and

review of the supplemental clerk’s record.

       IT IS SO ORDERED.

                                                         Per Curiam

Do Not Publish.
TEX. R. APP. P. 43.7.

Delivered and filed the
6th day of July, 2015.



                                              2